DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-9 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,166,521. Although the claims at issue are not identical, they are not patentably distinct from each other because it recites substantially similar limitations to those of instant claim 1.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,166,521. Although the claims at issue are not identical, they are not patentably distinct from each other because they recites substantially similar limitations to those of instant claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2011/0283560 to Portzline et al. (herein Portzline).
Regarding claim 1, Portzline teaches a midsole for footwear having multiple response properties areas having blended transition zones disposed therebetween (abstract).  Portzline teaches that the multiple response property areas and the differences between them are characterized by properties such as density and durometer (paragraph 0019) and are formed of materials having differing properties (paragraph 0021) such as polymer foam pellets (paragraph 0034).  One of ordinary skill in the art would recognize that polymeric materials having differing properties would be considered to be different materials as required by the instant claims.  Portzline teaches that the blended transition zones disposed between the multiple response property areas refer to intermingling and/or intermixing of materials having differing response properties (paragraph 0019).  Therefore, one multiple response property area made of a polymeric foam of Portzline corresponds to the first part recited in the instant claims, a second multiple response property are made of a polymeric foam of Portzline corresponds to the second part recited in the instant claims, and the blended transition zone disposed therebetween corresponds to the third part recited in the instant claims.  Examiner notes that while the embodiments depicted in the figures of Portzline have three multiple response property areas, Portzline teaches that this is merely exemplary and there can be 2 or more multiple response property areas (paragraph 0028).  Portzline teaches that a first response property material can have a higher density or durometer than a second response property material (paragraph 0022).  Regarding the Asker C hardness of the third part changing/decreasing as recited in instant claim 1, a section of Fig 1A, shown below, shows that the transition between areas of Portzline are not sharp vertical lines but a U-shaped transition; a U-shaped line has been added in order to make the transition area more clear.  Such a transition would meet the claimed limitations.

    PNG
    media_image1.png
    546
    560
    media_image1.png
    Greyscale

Examiner notes that the if evidence demonstrating that the manufacturing process taught by Portzline would not result in the claimed third part were made of record in this application, i.e. resubmit the declaration filed under 37 CFR 1.132 in the parent application, then the midsole of Portzline would not be considered to anticipate the claimed invention.
Regarding claim 9, Portzline teaches all the limitations of claim 1 as discussed above.
Portzline teaches that the midsole is used in footwear (paragraph 0018) such as athletic shoes (paragraph 0021), running shoes, hiking boots, or trail shoes (paragraph 0022).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0283560 to Portzline et al. (herein Portzline) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2012/0233877 to Swigart (herein Swigart).
Regarding claim 2, Portzline teaches all the limitations of claim 1 as discussed above.
Portzline is silent as to the Asker C hardness of the response property areas.
Swigart teaches a multi-density midsole (abstract) having soft cushioning elements and firm cushioning elements (paragraph 0018) that can have a blended transition (paragraph 0022).  Swigart teaches that the cushioning elements have differing response properties such as durometer (paragraph 0030) wherein a low/soft element may have a durometer of 40-60 Asker C and a firm/high element may have a durometer of 60-75 (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second response property areas of Portzline to have the hardnesses taught by Swigart because it is recognized in the art as being suitable for the intended purpose.  See MPEP 2144.07.
Regarding the difference in Asker C hardness between the first and second parts, combining the teachings of Portzline and Swigart would result in a first and second response property areas that have a hardness difference that, at a minimum, overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3, Portzline teaches all the limitations of claim 1 as discussed above.
Portzline is silent as to the Asker C hardness of the response property areas.
Swigart teaches a multi-density midsole (abstract) having soft cushioning elements and firm cushioning elements (paragraph 0018) that can have a blended transition (paragraph 0022).  Swigart teaches that the cushioning elements have differing response properties such as durometer (paragraph 0030) wherein a low/soft element may have a durometer of 40-60 Asker C and a firm/high element may have a durometer of 60-75 (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second response property areas of Portzline to have the hardnesses taught by Swigart because it is recognized in the art as being suitable for the intended purpose.  See MPEP 2144.07.
As discussed above, Portzline teaches a transition zone between the first and second response property areas that decrease continuously.  Combining this teaching with the hardness teachings of Swigart would result in a transition that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 4¸ Portzline and Swigart teach all the limitations of claim 2 as discussed above.
As discussed above, Portzline teaches a transition zone between the first and second response property areas that decrease continuously.  Combining this teaching with the hardness teachings of Swigart would result in a transition that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0283560 to Portzline et al. (herein Portzline) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2013/0340280 to Swigart et al. (herein Jiang, the second named inventor).
Regarding claim 5, Portzline teaches all the limitations of claim 1 as discussed above.
Portzline teaches that the midsole may be made from ethylene vinyl acetate (paragraph 0034).
Portzline is silent as to the melt flow rate of the ethylene vinyl acetate.
Jiang teaches an ethylene vinyl acetate foam (abstract) used in footwear midsoles (paragraph 0002).  Jiang teaches that the ethylene vinyl acetate polymers have a melt index of about 0.5 to about 10 g/10 minutes which overlaps the claimed range (paragraph 0018).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ethylene vinyl acetate of Portzline to have the melt index taught by Jiang because it is recognized in the art as being suitable for the intended purpose.  See MPEP 2144.07.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0283560 to Portzline et al. (herein Portzline) in view of U.S. Pre-grant Publication 2012/0233877 to Swigart (herein Swigart) as applied to claims 2, 3, and 4 above and in further view of U.S. Pre-grant Publication 2013/0340280 to Swigart et al. (herein Jiang, the second named inventor).
Regarding claims 6-8, Portzline and Swigart teach all the limitations of claims 2-4 as discussed above.
Portzline teaches that the midsole may be made from ethylene vinyl acetate (paragraph 0034).
Portzline is silent as to the melt flow rate of the ethylene vinyl acetate.
Jiang teaches an ethylene vinyl acetate foam (abstract) used in footwear midsoles (paragraph 0002).  Jiang teaches that the ethylene vinyl acetate polymers have a melt index of about 0.5 to about 10 g/10 minutes which overlaps the claimed range (paragraph 0018).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ethylene vinyl acetate of Portzline to have the melt index taught by Jiang because it is recognized in the art as being suitable for the intended purpose.  See MPEP 2144.07.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783